 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7   UNITED STATES OF AMERICA,                              Case No. 2:03-cr-00534-KJD-RJJ
 8                                             Plaintiff,                     ORDER
 9           v.
10   MICHAEL ANTHONY CERNAK,
11                                          Defendant.
12          Presently before the Court is Government’s Motion for Leave to File New Authority
13   (#144/147). Also, before the Court is Defendant’s Motion to Stay (#148).
14          The Court hereby orders that Petitioner file a Supplemental Brief in Support of his § 2255
15   motion which shall be filed no later than October 25, 2019, the Government’s Supplemental
16   Brief shall be filed no later than November 8, 2019. Petitioner may file a reply within seven
17   days, but only if it directly addresses the Government’s arguments (mere reiteration of previous
18   arguments is unnecessary). Further both briefs should squarely address the issue of which prong
19   Defendant was convicted or sentenced under. Finally, Motions (#144/147/148) are DENIED
20   without prejudice as moot.
21   IT IS SO ORDERED.
22   Dated this 30th day of September, 2019.
23
24                                                 _____________________________
                                                   Kent J. Dawson
25
                                                   United States District Judge
26
27
28
